Citation Nr: 9932703	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.   96-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service-connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had active service from February 1974 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the claim.


REMAND

The RO has determined that the issue of this case is whether 
new and material evidence has been submitted to reopen a 
claim for service-connection for a psychiatric disorder based 
on the alleged finality of a July 1992 rating decision.  The 
RO determined the appellant did not file a timely substantive 
appeal with respect to the claim denied in July 1992.  
However, through written correspondence dated October 1996, 
the appellant contended that he had, in fact, submitted a 
timely Form 9 in January 1996.  In support of his contention, 
he submitted a copy of what he claimed was the Form 9 in 
question.  The issue that he has raised is whether the July 
1992 rating decision was final.  The issue of whether the 
July 1992 rating decision was final is inextricably 
intertwined with the issue before the Board. 

Before the Board can decide whether new and material evidence 
has been submitted to reopen the claim for service-connection 
for a psychiatric disorder, the RO must decide whether the 
July 1992 rating decision is final.

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the issue of 
whether the July 1992 rating decision was 
final in view of the copy of the Form 9 
dated in January 1996 that was sent in by 
the appellant.  Prior to doing so, the RO 
should undertake an appropriate search 
for the original, and should document 
these efforts.  If it is determined that 
the July 1992 rating decision is not 
final, the claim must be adjudicated as 
an original claim.  If the RO determines 
the July 1992 rating decision is final, 
the appellant should be informed that, if 
he disagrees with the decision, he must 
file a notice of disagreement, and then a 
substantive appeal after receiving a 
Statement of the Case, if he wishes to 
perfect his appeal as to the finality 
issue.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






